Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a rotor and stator, injecting pulses, detecting current response and determining the anisotropy from the voltage vector and current difference vectors as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
If you wish to include a figure like figure 5 from prior art WO 2017/045810 document, it needs to be added with replacement sheet/drawings and labeled “Prior Art”.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention of independent claim 17  directed to “wherein the injection pulses comprise single vector components forming a closed ring.” 
The claim(s) recite(s) 17 recites, “A method for identifying the magnetic anisotropy of an electric rotary field machine comprising a rotor and a stator, the method comprising the steps of setting injection pulses of equal absolute values during an injection interval, detecting a respective current response in form of current difference vectors, and determining the anisotropy from the voltage vectors and current difference vectors, wherein injection pulses in the three-phase domain are used, and wherein the injection pulses comprise single vector components forming a closed ring.”
This judicial exception is not integrated into a practical application because it's a method of determining the anisotropy from the voltage vectors and current difference vectors. It's a method for a machine that is simple determining the anisotropy, and create an output/figure of vectors forming a ring/circle. It is not patentable to claim a theoretical vector picture/figure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, and 17 are rejected under 35 U.S.C. 102(a)(2) as being taught by Mariethoz et al (PGPUB 2015/0268283).  Prior Art is applied as best understood by the examiner at the time.
With respect to claim 1, Mariethoz teaches a method for identifying the magnetic anisotropy of an electric rotary field machine comprising a rotor and a stator, 
the method comprising the steps of setting injection pulses (paragraph 0038) of equal absolute values during an injection interval, 
detecting a respective current (paragraph 0039) response in form of current difference vectors, and 
determining the anisotropy (paragraph 008-009) from the voltage vectors and current difference vectors, wherein injection pulses in the three-phase domain are used.
With respect to claim 8, Mariethoz teaches non-volatile computer readable medium encoded with a computer program for identifying the magnetic anisotropy of an electric rotary field machine comprising a rotor and a stator, 
the computer program comprising computer executable instructions for controlling a programmable processor to: 
setting injection pulses (paragraph 0038) of equal absolute values during an injection interval,
detecting a respective current (paragraph 0039) response in form of current difference vectors, and 

With respect to claim 17, Mariethoz teaches method for identifying the magnetic anisotropy of an electric rotary field machine comprising a rotor and a stator, the method comprising 
the steps of setting injection pulses (paragraph 0038) of equal absolute values during an injection interval, 
detecting a respective current (paragraph 0039) response in form of current difference vectors, and determining the anisotropy (paragraph 008-009) from the voltage vectors and current difference vectors, wherein injection pulses in the three-phase domain are used, and wherein the injection pulses comprise single vector components forming a closed ring.
Claims 2-7, and 9-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395.  The examiner can normally be reached on Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ERICK D GLASS/               Primary Examiner, Art Unit 2846